UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 12-1137


DUC NGOC DINH,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 12, 2012                   Decided:   July 20, 2012


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Ivan Yacub, LAW OFFICE OF IVAN YACUB, Falls Church, Virginia,
for Petitioner.    Stuart F. Delery, Acting Assistant Attorney
General, Ernesto H. Molina, Jr., Assistant Director, Jamie M.
Dowd,   Senior   Litigation  Counsel,  Office  of   Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Duc       Ngoc    Dinh,   a    native         and     citizen      of       Vietnam,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)         dismissing    his       appeal     from    the     immigration

judge’s order denying his motion to terminate proceedings and

finding him removable for having been convicted of an aggravated

felony.    We dismiss the petition for review.

            Pursuant to 8 U.S.C. § 1252(a)(2)(C) (2006), we lack

jurisdiction, except as provided in 8 U.S.C. § 1252(a)(2)(D)

(2006), to review the final order of removal of an alien who is

removable       for    having     been     convicted         of      certain        enumerated

crimes, including aggravated felonies.                       Because Dinh was found

removable for having been convicted of an aggravated felony,

under § 1252(a)(2)(C), we have jurisdiction “to review factual

determinations          that       trigger           the        jurisdiction-stripping

provision,      such    as    whether     [Dinh]      [i]s      an   alien     and       whether

[ ]he has been convicted of an aggravated felony.”                             Ramtulla v.

Ashcroft, 301 F.3d 202, 203 (4th Cir. 2002).                            Once we confirm

these     two     factual       determinations,            then,       under        8     U.S.C.

§ 1252(a)(2)(C),         (D),    we      can       only    consider      “constitutional

claims or questions of law.”                   See Mbea v. Gonzales, 482 F.3d

276, 278 n.1 (4th Cir. 2007).

            Although Dinh concedes that he is a native and citizen

of Vietnam, he denies the allegation that he is removable as an

                                               2
aggravated     felon.         Based    on    our        review   of    the    record,     we

conclude that Dinh’s conviction under Md. Code Ann., Crim. Law

§ 7–105 (LexisNexis 2012), Motor Vehicle Theft, constituted an

attempt to commit a “theft offense . . . for which the term of

imprisonment    [is]     at    least       one    year,”     and      was    therefore    an

aggravated     felony.         See     8    U.S.C.        § 1101(a)(43)(G)         (2006).

Accordingly, Dinh is indeed an alien who has been convicted of

an   aggravated       felony,     and       § 1252(a)(2)(C)            divests      us    of

jurisdiction    over     the    petition          for    review.       We     dismiss    the

petition for review.          We dispense with oral argument because the

facts   and   legal     contentions         are    adequately         presented     in   the

materials     before    the    court       and     argument      would       not   aid   the

decisional process.

                                                                   PETITION DISMISSED




                                             3